DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action:

Patent /Citation
Patentee/Author
US 20130063163 A1
SIM et al. hereinafter SIM
WO 2013088904 A1
YAMANA et al. hereinafter YAMANA
WO 2018070247 A1
ICHIHARA


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over SIM and ICHIHARA.
With respect to claims 1 and 11, SIM disclose a sensor and a method of making the sensor (sensor portion 10), comprising: 
a detection film (humidity-sensitive film 12) formed from a resin composition (¶[0078] discloses the humidity-sensitive film 12 is structured from, for example, a methyl methacrylate plastic (PMMA), a cross-linked methyl methacrylate plastic, or an organic polymer plastic such as a polyimide, polysulfone, polyether sulfone, or a fluorine-including polyimide); 
first electrode plate 11) provided on a first surface of the detection film (Fig. 5: the face of film 12 where plate 11 adhered to is interpreted as first surface of the detection film); and 
a second electrode (second electrode plate 13) provided on a second surface of the detection film (Fig. 5: the face of the film 12 where second electrode plate 13 adhered to is interpreted as second surface of the detection film), wherein the first surface of the detection film includes a rough surface (¶[0086] discloses a plurality of raised portions 11b may be formed on the top face of the first electrode plate 11 where the detection film is adhered to).
SIM discloses the claimed invention except for having fine irregularities with a root mean square roughness (Sq) of 0.3 μm to 3.0 μm in a portion that is in contact with the first electrode.
ICHIHARA discloses the film having fine irregularities with a root mean square roughness (Sq) of 0.3 μm to 3.0 μm in a portion that is in contact with the first electrode (ICHIHARA under the description section discloses the root mean square roughness Rq in a portion (2as) along the second side S2 of the end face 2a may be 0.03 to 0.50 μm).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SIM with the teachings of ICHIHARA so that SIM film will have the root mean square roughness Rq may also be 0.03 to 0.50 μm as disclosed in ICHIHARA’s invention for the predicable benefit of creating durable contact between the electrodes and the film in a portion where there is contact.            
With respect to claims 2 and 12, SIM disclose a sensor and a method of making the sensor comprising a sensor element (Fig. 1 illustrates humidity sensor 100 is provided with a sensor portion 10), the sensor element including: 
humidity-sensitive film 12) formed from a resin composition (¶[0078] discloses the humidity-sensitive film 12 is structured from an organic polymer plastic such as a polyimide, polysulfone, polyether sulfone, or a fluorine-including polyimide);
a first electrode (first electrode plate 11) provided on a first surface of the detection film (Fig. 5: the face of film 12 where plate 11 adhered to is interpreted as first surface of the detection film); and 
a second electrode (second electrode plate 13) provided on a second surface of the detection film (Fig. 5: the face of the film 12 where second electrode plate 13 adhered to is interpreted as second surface of the detection film).
SIM discloses the thickness of the first electrode plate 11 between several hundred nanometers and 1μm. However, SIM is silent about the first electrode of the sensor element includes a rough surface having fine irregularities with a root mean square roughness (Sq) of 0.3 pm to 3.0 pm 
ICHIHARA discloses the first electrode of the sensor element includes a rough surface having fine irregularities with a root mean square roughness (Sq) of 0.3 pm to 3.0 pm (ICHIHARA under the description section discloses the root mean square roughness Rq in a portion (2as) along the second side S2 of the end face 2a may be 0.03 to 0.50 μm).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SIM with the teachings of ICHIHARA so that SIM film will have the root mean square roughness Rq may also be 0.03 to 0.50 μm as disclosed in ICHIHARA’s invention for the predicable benefit of creating durable contact between the electrodes and the film in a portion where there is contact.            
With respect to claim 3, SIM and ICHIHARA disclose the sensor according to claim 1 above. SIM further discloses at least one of the first electrode and the second electrode is a plated film (¶[0067 and 0082] discloses the first electrode plate 11 and the second electrode plate 13 is formed through a film deposition method).  
With respect to claim 4, SIM and ICHIHARA disclose the sensor according to claim 1 above. SIM further the first surface of the detection film includes a portion that is not in contact with the first electrode (Fig. 6 illustrates that the first surface of the humidity-sensitive film 12 includes a portion that is not in contact with the first electrode plate 11).
With respect to claim 5, SIM and ICHIHARA disclose the sensor according to claim 1 above. SIM further discloses the detection film has an average thickness of 0.3 μm to 10 μm (¶[0078] discloses the thickness of the humidity-sensitive film 12 is between, for example, 1μm and 10μm).  
With respect to claim 6, SIM and ICHIHARA disclose the sensor according to claim 1 above. SIM in paragraph [0081] discloses the thickness of the second electrode plate 13 may be, for example, between several hundred nanometers and 1μm.
SIM is silent about the second surface of the detection film includes a rough surface having fine irregularities with a root mean square roughness (Sq) of 0.3 pm to 3.0 pm in a portion that is in contact with the second electrode.  
ICHIHARA discloses the second surface of the detection film includes a rough surface having fine irregularities with a root mean square roughness (Sq) of 0.3 pm to 3.0 pm in a portion that is in contact with the second electrode (ICHIHARA under the description section discloses the root mean square roughness Rq in a portion (2as) along the second side S2 of the end face 2a may be 0.03 to 0.50 μm).

  With respect to claim 9, SIM and ICHIHARA disclose the sensor according to claim 1 above. SIM further discloses the detection film is a moisture-sensitive film (¶[0043] discloses he humidity-sensitive film 12).  
With respect to claim 10, SIM and ICHIHARA disclose the sensor according to claim 9 above. SIM further discloses the moisture-sensitive film is formed from a resin composition containing a polyimide resin component (¶[0078] discloses the humidity-sensitive film 12 is structured from an organic polymer plastic such as a polyimide, polysulfone, polyether sulfone, or a fluorine-including polyimide).  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over SIM and ICHIHARA as applied to claim 1 above, and further in view of YAMANA.
With respect to claim 7, SIM and ICHIHARA disclose the sensor according to claim 1 above. SIM discloses a substrate, wherein the substrate, the first electrode, the detection film, and the second electrode are laminated in that order.  However, SIM is silent about having the substrate, the second electrode, the detection film, and the first electrode are laminated in that order.  
YAMANA under embodiment 1 section discloses, and also as illustrated in Fig. 1,  discloses the substrate 10 in which the laminated body of the first electrode 20, the functional 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SIM with the teachings of YAMANA so that SIM’s substrate, first and second electrodes and the detection film are laminated as disclosed in YAMANA’s invention for the predicable benefit of providing a durable structure in order to withstand a change in a physical property caused by an external stimulus on a detection film.            
With respect to claim 8, SIM and ICHIHARA disclose the sensor according to claim 1 above. SIM is silent about the sensor has flexibility.
YAMANA in paragraph 8 under the description of embodiment section discloses The substrate 10 where first electrode is attached to may rigid or flexible.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SIM with the teachings of YAMANA so that SIMS sensor element will have a flexible substrate as disclosed in YAMANA’s invention for the predicable benefit of mounting the sensor in different devices depending on the sensor application.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861       

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861